DETAILED ACTION
Response to Amendment
The Amendment filed 14 October 2022 has been entered.  Claims 1-6, 8, 11-13, 16, and 24-31 remain pending in the application.  Claim 32 is newly added.  Applicant’s Amendments in line with the Office’s suggestions to the Claims have overcome the 112 Rejections previously set forth in the Non-Final Office Action mailed 13 May 2022. 

Allowable Subject Matter
Claims 1-6, 8, 11-13, 16, and 24-31 are allowed.

Election/Restrictions
Claims 1-6, 8, 11-13, 16, and 25-28 are allowable. The restriction requirement between Groups I (composition) and II (method), as well as the Species of aliphatic polyester polymers; polyvinyl alcohols; and particle size or size distributions, as set forth in the Office action mailed on 4 February 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4 February 2022 is fully withdrawn.  Claims 24 and 29-31, directed to non-Elected Inventions and Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-6, 8, 11-13, 16, and 24-31 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32 is rejected under 35 U.S.C. 103 as obvious over Luo (2010/0200235) in view of Zhu (2014/0374106) (cited previously).
Regarding independent claim 32, Luo discloses A particulate composition comprising particles (abstract “degradable balls that comprise a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof”; balls are particles) including 
a uniform blend ([0054] “The degradable perforation balls of the present invention can be manufactured using a number of processes, including melting and molding, hot press and the like … finely graded filler material can be added before injection molding, and the filler material and polymeric mixture blended together uniformly so as to obtained the final product with the desired density of the soluble ball sealer”; this would produce a uniform blend of all polymers as well) comprising: 
(a) one or more polyvinyl alcohol polymers ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include … poly(vinyl alcohol) … Other examples of such components may include but are not limited to, degradable polymers … and mixtures thereof”; note that poly(vinyl alcohol) is also an example of a degradable polymer as in [0006]); 
(b) one or more aliphatic polyester polymers ([0042] “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. … Other examples of such components may include but are not limited to, degradable polymers … and mixtures thereof” and [0043] “Specific examples of suitable polymers include … aliphatic polyesters; poly(lactide); poly(glycolide)”); and 
(c) optionally one or more additives (e.g., [0046] “the specific properties of the degradable perforation balls of the present invention can be further controlled by the addition of one or more finely graded filler materials”).
As above, Luo further discloses “The degradable perforation balls of the present invention, as described herein, are degradable following completion of their use in sealing perforations inside cased wells. By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in well bore fluids, thereby minimizing and/or eliminating problems during reservoir fluid production and with further well bore stimulations, further use of aqueous well bore treatment fluids, and well stimulation equipment. These deformable and degradable ball sealers, according to the present invention, are soluble in, for example, aqueous based fluid” ([0052]) and “In some embodiments, each component will be present at least 1% by weight” ([0040]). 
However, Luo fails to specify the amounts provided for any “mixtures thereof” of the disclosed degradable polymers.
Zhu teaches “fibers that have accelerated degradation in water” that “are especially useful for uses in subterranean wells in oil and gas production” (abstract) which can be in the shape of “particles” ([0023]) such as PVOH/PLA materials wherein “the water soluble polymers may occupy 50-90% of the fibers in order to take the most advantage of their fast dissolution kinetics at ULT” and “the degradable polymer with slow degradation kinetics (several weeks to degrade) only accounts for 10-50% of the total weight of the fibers and the water soluble polymer with fast dissolution kinetics (several hours to dissolve) accounts for the major component of the multicomponent fiber” ([0070]).  Applicant may note that, in Zhu, PVOH is the water soluble component ([0071]) while PLA is the degradable polymer component ([0072]), and thus Zhu teaches 50-90% PVOH and 10-50% PLA for this effect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Luo to include, specifically, 50-90% PVOH and 10-50% PLA as “additional components” to Luo’s degradable balls, in order to “take the most advantage of their fast dissolution kinetics at ULT” with both “slow degradation kinetics (several weeks to degrade)” and “fast dissolution kinetics (several hours to dissolve).”  Applicant may note that, given Luo’s requirement of at least 1 wt% of the required a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof, this would be up to 49.5-89.5% PVOH and 9.5-49.5% PLA.  For a degradable ball with 50 wt% of the required a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof, this would be up to 25-45% PVOH and 5-25% PLA.  Accordingly, this combination would provide:
“wherein the uniform blend comprises: 
(i) from about 5 wt% to about 95 wt% of the one or more polyvinyl alcohol polymers, and 
(ii) from about 5 wt% to about 95 wt% of the one or more aliphatic polyester polymers, based on the combined weight of the one or more polyvinyl alcohol polymers and the one or more aliphatic polyester polymers.”
Second, this modification is obvious as no more than the simple substitution of a known element (known 50-90% PVOH and 10-50% PLA degradable materials) for another known element (known degradable polymers) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results (a particular dissolution kinetic in downhole water).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Additionally, the Office observes that Luo and Zhu share the same field of endeavor, both being directed to degradable materials for oilfield use downhole.
As in the Interview, Applicant is advised to simply cancel claim 32. 

Response to Arguments
Applicant's arguments filed 14 October 2022 with respect to claims rejected under 35 USC § 102 over Zhu have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states:
“In this case, if Zhu's separated compartments shown in Fig. 1 is within the meaning of the claimed "blend," such a construction would not be consistent with the ordinary and customary meaning of the term, "blend." One of ordinary skill in the art understands the term, "blend," as "to combine or associate so that the separate constituents or the line of demarcation cannot be distinguished" and/or "to prepare by thoroughly intermingling different varieties or grades." https://www.merriamwebster. com/dictionary/blend, Merriam-Webster, 2022. September 27, 2022. On other hand, all the figures and embodiments of Zhu shows that in its products, the separate constituents or the line of demarcation can be distinguished and its products are not prepared by thoroughly intermingling different varieties or grades. Accordingly, from reading Zhu, one of ordinary skill in the art would understand that Zhu's products are not blends as claimed according to the ordinary and customary meaning of the term, "blend."” (p.7)

This is not persuasive for multiple reasons:
First, the Office uses the broadest reasonable interpretation (BRI) standard of claim construction, not the “ordinary and customary” standard used in determining infringement.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  See MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation.  In this case, the broadest reasonable interpretation of “blend” is “1: mix,” not the “especially” sub-definition of “to combine or associate so that the separate constituents or the line of demarcation cannot be distinguished” (https://www.merriamwebster.com/dictionary/blend, Merriam-Webster, 2022. October 27, 2022).  “Mix” is further defined as “to combine or blend into one mass” or “to combine with another” (https://www.merriamwebster.com/dictionary/mix, Merriam-Webster, 2022. October 27, 2022).  This is in line with other plain meanings of “blend,” such as “1. To mix, to mingle: a. things material” (https://www.oed.com/view/Entry/20135, Oxford English Dictionary, 2022. October 27, 2022).  Applicant has not set forth in the Specification any special definition or other indication that the term “blend” must be read to require a particular type of blend.  Accordingly, “blend” is reasonably understood to refer to a combination of components into one mass. 
Second, the mere existence of the term “heterogeneous blend” in the art disproves Applicant’s assertion that “blend” must refer to a uniform blend.  For example, Zhu (2014/0374106) refers to “Different grades of EVA polymers may be blended to make homogeneous or heterogeneous blend fibers for optimum process-ability and properties” ([0097]).  This term demonstrates how, in the art, the term “blend” without further description is understood to encompass both homogeneous (uniform) blends as well as heterogeneous (non-uniform) blends.  Accordingly, even to one of ordinary skill in the art, the plain, ordinary, and customary meaning of “blend” would refer to both homogeneous blends and heterogeneous blends, not solely to uniform blends as alleged by Applicant.  Zhu’s Fig. 1 clearly depicts at least a heterogeneous blend, especially in fiber #4 (islands-in-the-sea) which can have “up to 360 islands” ([0058]).  
Third, Applicant is reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Absent the specific claim language “uniform blend,” the term “blend” cannot be read to include the limitation from the Specification of it necessarily being a “uniform” type of “blend.”
Accordingly, this argument is not persuasive.  Nevertheless, claims 1-6, 8, 11-13, 16, and 24-31 are allowed as above based on the Amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674